Title: From Thomas Jefferson to Gideon Granger, 5 December 1801
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dec. 5. 1801
          
          Th: Jefferson presents his compliments to mr Granger and incloses him a letter from mr Lyon a printer of this city, a young man of bold republicanism in the worst of times, of good character, son of the persecuted Matthew Lyon. tho’ of real genius, he has not succeeded in his newspapers, owing to his making them vehicles of other kinds of information, rather than of news, which is not within the general object in taking newspapers. in handing his character to mr Granger, Th:J. means to act only as a witness to enable him to judge among the candidates for his favor, which Th:J. wishes not to influence. he has written a line to mr Lyon asking him to name to him the tory printer who shares the public patronage. he is inclined to believe that an error. health & respect.
        